DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 and 12-17 are objected to because of the following informalities:  
Claim 1 recites the limitation “a main pipe, having an inlet and a valve” in line 3. Claim 1 further recites the limitation “said main pipe has a valve” in line 5. It is suggested to amend line 5 and replace “said main pipe has a valve” with --said valve is-- in order to avoid confusion.
Appropriate correction is required.
The recitation of “wherein said piercing tip” in line 3, of claims 3 and 14 appears to be incomplete. It is suggested to remove the limitation from the claims to avoid confusion.
Appropriate correction required.
Claim 12 recite the limitation “a main pipe, having an inlet and a valve” in line 4. Claim 12 further recites the limitation “a valve in said main pipe” in line 7. It is suggested to remove the limitation “a valve in said main pipe” and replace with --the valve is-- in order to avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phallen (US 5,168,905).
	Regarding claim 1, Phallen discloses a device for dispensing a liquid (from supply 28) into a series of containers 12 simultaneously (see figs. 2 and 12), configured to attach to a liquid source 28 (see fig. 12), comprising: a main pipe 34/36/182, having an inlet (adjacent source 28) and a valve 180 (see fig. 1), wherein a plurality secondary pipes (see marked-up fig. 12) fluidly connect to the main pipe 34/36/182 at a junction point (see marked-up fig. 12), wherein the main pipe 34/36/182 has a valve 180 between the inlet and the junction point (see marked-up fig. 12), wherein a plurality of tertiary pipes fluidly connects to the plurality of secondary pipes (see marked-up fig. 12), and wherein the plurality of tertiary pipes have a plurality of outlets (see marked-up fig. 12 and col. 11, lines 10-21). 

    PNG
    media_image1.png
    559
    838
    media_image1.png
    Greyscale

Regarding claim 4, Phallen discloses wherein said plurality of tertiary pipes have a narrower diameter than a diameter of the main pipe 34/36/182 (see marked-up fig. 12). 
Regarding claim 6, Phallen discloses wherein the plurality of secondary pipes consists of two secondary pipes and the plurality of tertiary pipes consists of six tertiary pipes (see marked-up fig. 12). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Phallen (US 5,168,905).
Regarding claim 5, Phallen discloses all the elements of the claimed invention except the explicit teaching of the plurality of secondary pipes consists of six secondary pipes and said plurality of tertiary pipes consists of six tertiary pipes. However, Phallen teaches the option of providing more secondary pipes, in order to allow more tertiary pipes for filling more containers (see col. 12, line 61 – col. 13, line 10).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the plurality of secondary pipes consisting of six secondary pipes and the plurality of tertiary pipes consists of six tertiary pipes, in order to allow for more tertiary pipes for filling more containers.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phallen (US 5,168,905) in view of Wortrich (4,750,643).
	Regarding claims 2 and 3, Phallen discloses all the elements except the teaching of a reducer coupling tip removably attached to the outlet of said plurality of tertiary pipes; and a piercing tip removably attached to reducer coupling tip. 
Worthrich teaches a device which may include a couple coupling tip 32 removably attached to the outlet of a pipe (i.e. 24, or 42); and a piercing tip 38 removably attached to reducer coupling tip 32, for allowing the filling or withdrawal of fluid from a container which includes a cap 13 (see figs. 1 and 4).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the Phallen device with a reducer coupling tip removably attached to the outlet of said plurality of tertiary pipes; and a piercing tip removably attached to reducer .
Allowable Subject Matter
Claims 7-11 are allowed. Claim 12-17 would be allowable if rewritten to overcome the claim objection(s), set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 7-11, the prior art of record fails to teach or render obvious a device for dispensing a liquid into a series of containers simultaneously particularly including a valve having a handwheel located between the inlet and the junction point; and wherein the diameter of the plurality of the secondary pipes is greater than the diameter of the tertiary pipes. Regarding claims 12-17, the prior art of record fails to teach or render obvious a device for dispensing a liquid into a series of containers simultaneously particularly including
wherein the plurality of secondary pipes which cause the liquid to be redirected along the horizontal plane, and wherein said plurality of tertiary pipes cause said liquid to be redirected downward along a vertical plane prior to being expelled out of said outlets.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boertz (US 5,823,234) and Meacham, Jr. (US 4,226,267) show other devices for dispensing liquid into a series of containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754